Exhibit 10.22

 

SOURCING AND MARKETING AGREEMENT

 

This SOURCING AND MARKETING AGREEMENT (“Agreement”) is made this 5th day of
March, 2014 and shall be effective as of December 1, 2013 (“Effective Date”), by
and between P.I.M.D. International, LLC (“PIMD”) and ScripsAmerica, Inc.
(“SCRIPS”). Each may be individually referred to as “Party” or jointly as the
“Parties.”

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree to the
following:

 

1.This Agreement is intended to establish a non-exclusive sourcing and marketing
relationship between SCRIPS and PIMD upon the terms and conditions provided
herein, and shall be so interpreted.

 

2.Sourcing Services.

 

(a) SCRIPS is engaged in the purchase, repackaging, labeling and nationwide
distribution of various pharmaceutical products. As a result, SCRIPS has access
to pharmaceutical products for which a minimum order quantity is required, or
for which a volume-based price discount is available, or for which favorable
payment terms are available, or for which certain financial capability is
required. PIMD desires to obtain the benefit of all such by contracting for
SCRIPS’ sourcing services.

 

(b) SCRIPS may introduce PIMD to various sources of both pharmaceutical products
and financial support with which PIMD, in its sole discretion, may contract;
notwithstanding the separate and independent arrangements which PIMD may
establish, the services of such third parties shall be deemed services of SCRIPS
hereunder for the purpose of measuring performance by SCRIPS of its sourcing
duties and obligations hereunder.

 

(c) The foregoing shall be subject to the prohibitions and limitations contained
in sub-paragraphs 7(a) and 8(c).

 

3.Marketing Services.

 

(a) SCRIPS is a publicly-traded company with growing name recognition and with
nationwide distribution and marketing contacts. As a result, SCRIPS has entry
and access to market participants and segments which PIMD, as a start-up
company, does not have. PIMD desires to obtain the benefit of all such by
contracting for SCRIPS’ marketing services.

 

(b) SCRIPS may introduce PIMD to various distributors, sub-distributors,
wholesalers, retailers, sales representatives, sales rep services, etc. with
which PIMD, in its sole discretion, may contract; notwithstanding the separate
and independent arrangements which PIMD may establish, the services of such
third parties shall be deemed services of SCRIPS hereunder for the purpose of
measuring performance by SCRIPS of its marketing duties and obligations
hereunder.

 



Page 1 of 9

 

 

(c) The foregoing shall be subject to the prohibitions and limitations contained
in sub-paragraphs 7(a) and 8(c).

 

4.Non-Exclusive Mutual Relationship.

 

(a) PIMD acknowledges that SCRIPS has established networks of suppliers and
distributors, that SCRIPS is engaged in similar or identical business
relationships and activities with other parties, and that PIMD’s relationship
with SCRIPS is not exclusive, and that SCRIPS is free to engage in similar or
identical business relationships with other parties.

 

(b) SCRIPS acknowledges that PIMD is a start-up company, that PIMD desires to
establish favorable relationships with as many sources and marketers as
possible, and that PIMD is free to engage in similar or identical relationships
with other parties.

 

5.Term. The initial Term of this Agreement shall commence as of December 1, 2013
and shall continue until December 31, 2018 unless earlier terminated as set
forth below. This Agreement shall automatically renew, for successive five year
terms, until and unless properly terminated as provided below.

 

6.Sourcing and Marketing Fee; Expenses.

 

(a) In consideration for SCRIPS providing its services hereunder, PIMD shall pay
to SCRIPS a Sourcing and Marketing Fee in an amount calculated as forty-five
percent (45%) of the Calculation Basis as defined herein (“Fee”). The Fee shall
be calculated monthly based upon the data from the preceding calendar month. The
“Calculation Basis” is PIMD’s total receipts from paid invoices during the
preceding calendar month (i.e., total revenue on a cash basis) less the
Allowable Deductions as defined herein. The “Allowable Deductions” shall consist
of (i) the purchase cost of the pharmaceutical products sold during the
preceding calendar month, together with the related in-bound freight and
out-bound delivery costs, and the warehousing and storage costs allocated for
such sold products, (ii) rent, CDR salary per employment agreement, salesmen’s
commissions and other reasonable overhead such as telephone, utilities, office
supplies, travel and entertainment, etc., but shall exclude (iii) interest, (iv)
income taxes, and (v) depreciation/amortization and other non-cash deductions.
The Fee calculated for each month’s Calculation Basis shall be paid to SCRIPS on
or before the fifteenth calendar day of the succeeding month.  If such day is a
holiday, payment shall be made on the immediately prior business day.  Each Fee
payment shall be accompanied by a report, in a form acceptable to SCRIPS,
detailing the calculation of the Fee payment for such preceding month.  There
shall be no carryback nor carryforward from month to month and no loss shall be
distributed to SCRIPS. During the term of this Agreement, SCRIPS and its
representatives shall have continuing access to the books and records of PIMD in
order to verify the data provided, and in the event of an error or discrepancy,
the Parties shall true-up the data and adjust currently for the underpayment or
overpayment. Any true-up shall be only with respect to correction of any data
relied upon at the time of the calculation and payment of the Fee for any month.

 



Page 2 of 9

 

 

(b) SCRIPS shall be responsible for payment of all of its normal costs and
expenses incurred in the rendering of its sourcing and marketing services.
However, in connection with the rendering of all special services, as requested
by PIMD, PIMD shall reimburse SCRIPS for out-of-pocket expenses incurred upon
presentation by SCRIPS of an itemized account of such expenditures, together
with receipts or other proofs of the expenditures.

 

7. Obligations of PIMD.

 

(a) PIMD, in conformity with its due diligence requirements under state and
federal law, may accept or reject any potential transaction or receipt or
transfer of any pharmaceutical products it deems, through its certified
designated representative (CDR), to be non-conforming or potentially
non-conforming within the framework or interpretation of statutes or regulations
related to wholesale pharmaceutical sales- and transfer transactions, including,
but not limited to receipt, storage, transfer, best manufacturing practices and
pedigree requirements. SCRIPS has no authority, right or power to require or
bind PIMD to engage in any transaction related to the purchase, sale or transfer
of pharmaceutical products.

 

(b) PIMD hereby agrees that, during the Term of this Agreement and any
extensions or renewals thereof, it will:

 

i.Maintain current and in good standing all of the licenses and registrations
required by law for the wholesale distribution of pharmaceuticals and the
conduct of its business under this Agreement.

 

ii.Administer all customer accounts in a commercially reasonable manner.

 

iii.Administer all customer accounts in accordance with all applicable federal,
state, and local law and in conformity with all ethical standards.

 

iv.Maintain facilities, equipment, and personnel sufficient to administer the
customer accounts in a professional and timely manner and in accordance with all
applicable regulatory requirements.

 

v.Pay the Fee to SCRIPS in full and timely in accordance with the provisions set
forth in Paragraph 6(a).

 

vi.Provide SCRIPS with (i) detailed accounting reports no less than monthly,
showing all relevant data in relation to the calculation of the Fee and (ii)
access to the raw data used to prepare such reports. Provide SCRIPS with audited
financial statements annually.

 

vii.Provide SCRIPS with pricing, pricing lists or formulas as well as purchase
and transfer procedures to enable SCRIPS to make informed presentations or
proposed offers to potential customer accounts.

 



Page 3 of 9

 

 

8. Obligations of SCRIPS. SCRIPS hereby agrees that, during the Term of this
Agreement and any renewals or extensions thereof, it will:

 

(a) Use its efforts to distribute information relating to the pharmaceutical
products provided by PIMD. Such information may include, but will not be limited
to, informational mailings, introductions, distribution of sales materials,
organized efforts for communications with prospective clients, participation in
trade shows and conferences, and additional forms of information as agreed by
the Parties.

 

(b) Obtain prior consent of PIMD regarding all marketing communications to
prospective customer accounts or suppliers concerning pharmaceutical products
available for purchase from, or sale by, PIMD.

 

(c) In providing its services to PIMD, SCRIPS shall not engage in activities as
a broker, obtain or make any payment for the purchase or sale of pharmaceutical
products, arrange for the transfer of any pharmaceutical product, receive or
store any pharmaceutical product or make any binding representation or warranty
with regard to the purchase or sale of any pharmaceutical product. SCRIPS shall
refer to PIMD, for its resolution, all responsibility for the purchase or sale
of any pharmaceutical products, the arrangements for the receipt and transfer of
any pharmaceutical products and any representation or warranties with regard to
the purchase of any pharmaceutical products.

 

9. Warranties and Representations of PIMD. PIMD makes the following warranties
and representations, as an inducement to SCRIPS to enter into this Agreement and
with the intent that SCRIPS will rely on same:

 

(a) PIMD is a duly organized limited liability company under the laws of the
state of Florida and remains in good standing with all applicable licensing,
regulatory and governing authorities for the conduct of its business operations.
At all times during the Term of this Agreement, PIMD shall maintain all licenses
and registrations for its business current and in good standing.

 

(b) PIMD is financially sound and has the financial resources to perform this
Agreement and to make all reasonably foreseeable expansions in its staff,
facilities and equipment necessary to perform hereunder in the future.

 

(c) PIMD is not engaged in nor under investigation for any criminal activity,
fraudulent activity or other activity reasonably construed as a deceptive or
unfair trade practice.

 

10.Warranties and Representations of SCRIPS. SCRIPS makes the following
warranties and representations, as an inducement to PIMD to enter into this
Agreement and with the intent that PIMD will rely on same:

 

(a) SCRIPS is a duly organized corporation under the laws of the state of
Delaware and remains in good standing with all applicable licensing, regulatory
and governing authorities for the conduct of its business operations.

 



Page 4 of 9

 

 

(b) SCRIPS is financially sound and has the financial resources to perform this
Agreement and to make all reasonably foreseeable expansions in its staff,
facilities and equipment necessary to perform hereunder in the future.

 

(c) SCRIPS is not engaged in nor under investigation for any criminal activity,
fraudulent activity or other activity reasonably construed as a deceptive or
unfair trade practice.

 

11.Relationship of Parties.

 

(a) Independent Contractor Relationship. The Parties intend that this Agreement
shall not create or establish any partnership, joint venture, parent-subsidiary,
brother-sister, or other business entity or association between the Parties and,
except as specifically provided herein, no Party is intended to have any
interest in the business, revenues, income, profits and losses, or property of
the other by reason of this Agreement.

 

(b) No Authority. The Parties agree that neither of them shall have the
authority to bind the other in contract nor to sign any document on behalf of
the other, and that neither of them shall indicate or imply such condition to
any other person. SCRIPS has no authority, right or power to require or bind
PIMD to engage in any transaction related to the purchase, sale or transfer of
pharmaceutical products.

 

12. Indemnification.

 

(a) PIMD hereby agrees to indemnify, defend, and hold harmless, SCRIPS and its
affiliates, and their respective directors, officers, employees, agents, and
representatives from any and all manner of third party claims and liabilities
caused by or resulting from, in whole or in part, the actions or omissions of
PIMD, its staff or representatives, arising out of or related to the subject
matter of this Agreement.

 

(b) SCRIPS hereby agrees to indemnify, defend, and hold harmless, PIMD and its
affiliates, and their respective members, directors, officers, employees,
agents, and representatives from any and all manner of third party claims and
liabilities caused by or resulting from, in whole or in part, the actions or
omissions of SCRIPS, its staff or representatives, arising out of or related to
the subject matter of this Agreement.

 

13. Survival. Paragraph 12 and the Fee payment provisions of Paragraph 14 of
this Agreement shall survive the termination of this Agreement, and any renewal
terms or other extensions thereof.

 

14. Termination. This Agreement may only be terminated as follows:

 

(a) Mutual Agreement. By mutual written agreement of the Parties at any time
during the Term.

 

(b) Termination on Breach. In the event that either Party materially breaches
this Agreement at any time, this Agreement may be terminated by the
non-breaching Party as set forth below. A material breach includes, but is not
limited to, any regulatory or statutory violation related to the purchase or
sale of pharmaceutical products, a Party’s breach of any of its representations
or warranties contained in this Agreement, PIMD’s failure to pay the Fee in
accordance with the terms herein.

 



Page 5 of 9

 

 

i. If breach is by SCRIPS, PIMD shall provide written notice to SCRIPS
specifying the actions that constitute such material breach. If SCRIPS fails to
cure such breach within 30 calendar days of receipt of the PIMD notice, PIMD may
terminate this Agreement immediately. In the event of such termination by PIMD,
it may seek to maintain its relationship with any current SCRIPS Accounts and
SCRIPS shall not seek to interfere with such relationships. Notwithstanding such
termination, Scrips shall be entitled to the Fee calculated on customer accounts
in effect on the date of termination for the remainder of the Term of the
Agreement as though the Agreement had not been terminated.

 

ii. If breach is by PIMD, SCRIPS shall provide written notice to PIMD specifying
the actions that constitute such material breach. If SCRIPS fails to cure (x) a
breach for failure to pay the Fee timely and in full within five business days,
or (y) a breach for any other reason within 30 calendar days, of receipt of the
SCRIPS notice, SCRIPS may terminate this Agreement immediately. In the event of
such termination by SCRIPS, it shall be entitled to payment of the Fee for a
period of five years following the effective date of termination of this
Agreement. The obligations of PIMD set forth in Paragraphs 6 and 7 of this
Agreement shall survive during the period in which the Fee is required to be
paid to SCRIPS under this provision. In addition to, and not in lieu of, its
right to continuing payment of the Fee, SCRIPS shall be entitled to encourage
any of the customers that it referred to PIMD to cease doing business with PIMD
and encourage such customers or suppliers to engage in business with any other
pharmaceutical wholesaler or supplier without liability for any claim by PIMD
for tortious interference, breach of contract or any other claim or remedy
related to such conduct.

 

(c) Termination Due to Agreement Revision. SCRIPS may terminate this Agreement
as provided in Paragraph 15(a). In the event of such termination, SCRIPS shall
be entitled to the Fee calculated on customer accounts in effect on the date of
termination for the remainder of the Term of the Agreement as though the
Agreement had not been terminated.

 

15. Miscellaneous.

 

(a) Severability. If a court of competent jurisdiction holds any provision of
this Agreement unenforceable or invalid, it is the intent of the Parties that
the court should modify the provision to give it the maximum legal effect in
consideration of the original intent of the Parties and that the various
provisions contained herein shall remain in full force and effect as severable
and independent clauses, however, a modification of the calculation or payment
of the Fee which is unacceptable to SCRIPS shall, in the discretion of SCRIPS,
effect a termination of this Agreement.

 



Page 6 of 9

 

 

(b) Notices. Any notice or other communication required or permitted to be given
under this Agreement shall be deemed to have been effectively given and made if
in writing and served by personal delivery to the Party for which it is
intended, or by being sent via a commercially reasonable carrier, to the
following addresses:

 

 If to PIMD:P.I.M.D. International, LLC   8280 NW 27th Street, Suite 506
  Doral, FL 33122   Attn: Vanessa Gonzalez      With a copy to:Bernard M.
Cassidy, Esq. Lubell Rosen

200 South Andrews Ave.

Fort Lauderdale, FL 33301      If to SCRIPS:ScripsAmerica, Inc.   843 Persimmon
Lane   Langhorne, PA 19047   Attn: Robert Schneiderman, CEO      With a copy
to:Richard Fox, Esq.   561 NE Zebrina Senda   Jensen Beach, FL 34957

 

or to such other location as a Party may designate in writing from time to time.
For personal delivery, such notice shall be deemed delivered on the day of
receipt. A commercial carrier delivery shall be deemed delivered on the date
shown on the receipt as delivered or first refused. Notice sent to the attorneys
for the Parties is a courtesy copy only and will not constitute notice to that
Party.

 

(c) Construction. Whenever used herein, the singular number shall include the
plural, and the plural number shall include the singular, and use of any gender
or the neuter shall include all genders and the neuter. The paragraph headings
in this Agreement are for convenience of reference only and shall not be used as
an aid in the construction of any provision. The Parties hereby agree that this
Agreement is jointly authored or hereby deemed prepared by each of the Parties,
who further hereby agree to waive any rule of construction that may apply for or
against any Party due to its authorship.

 

(d) Choice of Law; Jurisdiction and Venue; Enforcement Costs. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Florida. Venue and jurisdiction for any action related to or arising out of this
Agreement shall be only in the state or federal courts of the State of Florida.
The prevailing Party in any action at law or in equity arising out of or related
to this Agreement shall be entitled to recover from the non-prevailing Party its
costs at all levels, including without limitation its attorneys’ and
accountants’ fees.

 

(e) Assignment and Delegation. No Party may assign this Agreement, in whole or
in part, without the prior written consent of the other Party. Any such
non-consensual assignment, sublicense, subcontract or encumbrance of this
Agreement shall be invalid and of no force or effect.

 



Page 7 of 9

 

 

(f) Wavier and Modification. No failure on the part of any Party to exercise any
right under this Agreement shall operate as a waiver of such right; nor shall
any single or partial exercise of any right preclude any other or further
exercise or the exercise of any other rights. This Agreement may only be
modified in a writing signed by both Parties.

 

(g) Third Party Beneficiaries. The Parties specifically agree that this
Agreement is not intended by any of its provisions to create a third party
beneficiary interest in the public or any member thereof or to authorize anyone
not a party to this contract to maintain a suit for injuries or property damages
by reason of its contents.

 

(h) Successors. The provisions of this Agreement shall inure to the benefit of
and shall be binding on the permitted assigns and successors in interest of each
of the Parties.

 

(i) Entire Agreement. This Agreement contains the entire understanding between
the Parties concerning the subject matter contained herein. The Parties hereby
acknowledge and agree that there are no representations, agreements,
arrangements, or understandings, oral or written, between or among the Parties
relating to the subject matter of this Agreement that are not fully expressed
herein and that no Party has relied on the statement of any other as an
inducement to enter into this Agreement.

 

(j) Counterparts and Signatures. This Agreement may be executed in one or more
counterparts and, in making proof of this Agreement, it shall not be necessary
to produce or account for more than one fully executed counterpart hereof. A
faxed or electronic signature shall have the same effect as an original.

 

[signature page follows]

 

 

 

 



Page 8 of 9

 

 

IN WITNESS WHEREOF, the duly authorized officers of the Parties have executed
this Agreement, intending to be legally bound, as of the date first written
above.

 

 

P.I.M.D. International, LLC

 

 

By: /s/Vanessa Gonzalez

Vanessa Gonzalez, as Manager and Sole Member

 

 

 

ScripsAmerica, Inc.

 

 

By: /s/Robert Schneiderman

Robert Schneiderman, CEO

 



Page 9 of 9

